PER CURIAM.
hAt issue in this child custody case is whether Louisiana has subject matter jurisdiction over the proceedings in light of a prior Texas judgment. The district court denied defendants’s motion to dissolve orders rendered in Louisiana. On original hearing, the court of appeal affirmed the judgment of the district court. However, on rehearing, the majority of the court of appeal, over dissents by two judges, reversed the judgment of the district court and dismissed proceedings in Louisiana based on lack of jurisdiction. This application from plaintiff followed.
It is undisputed Louisiana initially had jurisdiction over this case from its inception in 2007. Although Texas subsequently issued a judgment in the case, the district court concluded Texas court lacked jurisdiction to modify the Louisiana judgment, as Louisiana retained exclusive continuing jurisdiction pursuant to La. R.S. 13:1814. Most significantly, the Texas court expressly declined jurisdiction over this matter once it learned of the existence of the Louisiana proceeding. Under these facts, the district court did not err in denying defendant’s motion to dissolve.
Accordingly, the writ is granted. The judgment of the court of appeal is reversed, and the judgment of the district court is reinstated. The case is remanded to the district court for further proceedings.